Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt of preliminary amendment dated 2/28/20 is acknowledged.
Claims 4, 6-7, 12-13, 21, 25, 27 and 29 have been canceled.
 Claims 1-3, 5, 8-11, 14-20, 22-24, 26 and 28 are pending. 
Election/Restrictions
Applicant’s election of Group I (claims 1-3, 5, 8-11 and 14-19) in the reply filed on 5/14/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-3, 5, 8-11 and 14-19 have been examined.
Claims 20, 22-24, 26 and 28 have been withdrawn as non-elected claims. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 8-11 and 14-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Instant claims are directed to a method of reducing, treating, preventing or eliminating post-operative adhesions in a target site within a body of a subject, the method comprising: introducing an applicator, configured for applying an anti-adhesive composition, to a target site within a body of a subject; applying the anti-adhesive composition onto an implanted medical device positioned in the target site, wherein said method is performed during or following an interventional medical procedure.
"[T]he essential goal' of the description of the invention requirement is to clearly convey the information that an applicant has invented the subject matter which is claimed." In re Barker, 559 F.2d 588, 592 n.4, 194 USPQ 470, 473 n.4 (CCPA 1977). Another objective is to put the public in possession of what the applicant claims as the invention. See Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089 (1998). The written description ' requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). 



An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it"). "Compliance with the written description requirement is essentially a fact-based inquiry that will ‘necessarily vary depending on the nature of the invention claimed.’" Enzo Biochem, 323 F.3d at 963, 63 USPQ2d at 1612.An application specification may show actual reduction to practice by describing testing of the claimed invention or, in 
Referring to the instant specification at [0010], Applicants states that the medical implants and surgical instruments may be pre-coated by an anti-adhesive to prevent adhesion of a tissue to implants. It is stated that a potential problem of pre-coated medical implants may be damage of the coating during the delivery and placement of the medical implant (e.g., mesh), and that advantageously, the post placement coating of the medical implant utilized by the disclosed devices and methods facilitates convenient delivery, manipulation, and positioning of a pre-coated (for example, non-coated) medical implant. It is also states that post placement coating facilitates coating only the surface of the mesh that faces the organs, while refraining from coating the surface in contact with the tissue, to which it is attached. Further [0062] refers to fig 6 for the illustrative flow chart of the method of applying. However, neither the above [0010] nor fig.6 description a complete prevention or elimination of the post-surgical adhesions with the claimed method. Instead, the above descriptions only suggest an intention in preventing or eliminating post-surgical adhesions. Applicants have not described any particular anti-adhesive or its amounts in order to provide the claimed “prevention or elimination”. While Applicants further refer to fig.7 to describe a reduction of adhesions from 75% to 6%, the said result only provides reduction and not prevention or 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-11, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Matoba et al (submitted on IDS dated 3/3/20) in view of US 6150581  to Jiang et al.
Instant claims are directed to a method for reducing, treating, preventing or eliminating post-operative adhesions in a target site within a body of a subject, the method comprising: introducing an applicator, configured for applying an anti-adhesive composition, to a target site within a body of a subject; applying the anti-adhesive composition onto an implanted medical device positioned in the target site, wherein said method is performed during or following an interventional medical procedure.
	Matoba teaches a method of treating post-surgical adhesions induced by polyglycolic acid (PGA) mesh, in a rat model by administering alginate (abstract). Page 1 describes that PGA is a useful biomaterial but causes inflammation and adhesions that occur around the site of the said mesh. Matoba teaches alginate has been reported to prevent adhesions (page 2, 1st para) and with or without calcium gluconate provides excellent adhesion compared to anti-adhesive fibrin. 
For the claimed steps of application (claims 1, 18 and 19), Matoba teaches that the PGA sheets was soaked with calcium gluconate (strong or weekly crosslinked), 
	Matoba lacks the step of introducing an applicator, configured for applying an anti-adhesive composition, to a target site within a body of a subject of claim 1. Instead, Matoba teaches spraying a powder of alginate on the PGA sheet. Because Matoba does not explicitly state how the spraying process is carried out, the present rejection further relies on the teachings of Jiang reference. 
	Jiang teaches chitosan /alginate anti-adhesion barrier for treating post-surgical adhesions (abstract). Jiang teaches that an aqueous solution of chitosan, a complexing agent and an alginate solution are combined together or separately sprayed onto a target site or a trauma site (col. 2, l 36-67). Jiang teaches that the application site can include endoscopic delivery (col.4, l 38-43). 
	Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to look to the teachings of Jiang and modify the teachings of Matoba, thus employing an applicator to apply the alginate composition of Matoba at the desired site for preventing adhesions. One would be motivated to look to the analogous teachings of Jiang because Jiang also teaches post-surgical anti-adhesion compositions for treating or reducing adhesions with alginate gel 
For claim 2, section 2.5 of Matoba teaches transabdominal incision and further fixing of  PGA sheets. 
For the claimed fixation element of claim 3, section 2.5 of Matoba teaches that the PGA mesh sheets were further fixed at the four corners with polyvinylidene fluoride monofilament sutures.
Matoba teaches fixing the mesh in the target site prior to applying the anti-adhesive composition, in section 2.5, and hence meet claim 5.
Matoba teaches crosslinked alginate and hence meet instant claims 8 and 10. Matoba teaches strongly, weakly as well as non-crosslinked alginate [abstract, section 2.3]. 
	For claim 11, Matoba teaches calcium gluconate s a crosslinker [paragraph bridging pages 2-3]. 
	For the claimed molecular weight range (claim 9), Matoba teaches alginate having a molecular weight range of 32000 to 250000 and a crosslinker, calcium gluconate at a concentration of 8.5% [section 2.1]. The molecular weight of alginate taught by Matoba overlaps with that of  instant claims (50-400 kDa). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Hence, it would have been obvious for one of an ordinary skill in the art before .  

	
Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Matoba et al (submitted on IDS dated 3/3/20) in view of US 6150581  to Jiang et al., as applied to claims1-3, 5, 8-11, 18 and 19  above, and further in view of US 2006/0159823 to Melvik et al.
Matoba teaches alginate having a molecular weight range of 32000 to 250000 and a crosslinker, calcium gluconate at a concentration of 8.5% [section 2.1]. Matoba teaches strongly, weakly as well as non-crosslinked alginate [abstract, section 2.3]. Matoba teaches the amounts of alginate in mg amounts but not the percentages as claimed in the instant claims 14-17. 
	Melvik teaches kits and compositions comprising alginate and method of dispensing self gelling alginate (abstract). Among the several applications for alginate gels, Melvik teaches the composition for anti-adhesion [0103- 0104]. Melvik teaches that the alginate containing dispersion (alginate particles in a solvent) [0035] can be dispensed to a target site for the formation of alginate gel [0036] in various applications such as described in [0064, 0068]. Figure 2 and [0023] employs 0.75%, 1%, 1.5% and 2% calcium alginate. [0025] describes storage modulus for alginate gels of various molecular weights and viscosity of 270 mPas and 44 mPas. Melvik teaches that the 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591. The examiner can normally be reached Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611